Case 1:19-cr-00338-GHW Document 25

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
-V ~
KROMAH, ef a,

Defendants. :

x

 

GREGORY H. WOODS, United States District Judge:

Filed 12/06/19 Page 1of1

 

a

 

TW USDC SDNY
poci tt =f
TELE: 0:2. + fC 4LLY FILED

DOC ——
DATE. 2 J HEl19

  

19-cr-338 (GHW)

ORDER

Upon the application of the United States of America, by and through GEOFFREY

S. BERMAN, United States Attorney for the Southern District of New York, SAGAR K. RAVI

and JARROD L. SCHAEFFER, Assistant United States Attorneys, of counsel, and with the

consent of MOAZU KROMAH, the defendant, by and through his attorney, CONOR

MCNAMARA, it is hereby ORDERED that the pretrial conference in this case is continued from

December 5, 2019, to February 11, 2020 at 10:00 a.m.

The Court finds that the ends of justice served by granting a continuance outweigh

the best interest of the public and the defendant in a speedy trial, because it will afford the defendant

and his counsel additional time to continue discussions with the Government regarding a potential

pretrial resolution of this matter. Accordingly, it is ORDERED that the time from December 5,

2019, to February 11, 2020, is hereby excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).

SO ORDERED.

Dated: December 4, 2019
New York, New York

JAN) \ uO

GREGORY WOODS
United States District Judge

 

 

 
